Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-23 and 31-35 are currently pending and are examined on the merits herein.  

							IDS

	The information disclosure statements (IDS) submitted on 08/03/20 and 01/21/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this th, 2019.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 6, 9, 23, 31, and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14, and 20 of co-pending Application No. 16/461,992 (hereinafter Heymach US Patent Application No. ‘992).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of compounds of Formula (I) in treating EGFR mediated diseases.  The claimed invention and co-pending application Heymach ‘992 are rendered obvious over another as the claimed invention teaches the use of a broad genus of a compound of Formula (I), composition thereof, and a method of treating EGFR-mediated disease such as cancer utilizing a compound of Formula (I) whereas Heymach ‘992 teaches a method of 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 6, 9, 23, 31, and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, and 16 of co-pending Application No. 17/042,012 (hereinafter Heymach US Patent Application No. ‘012).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of compounds of Formula (I) in treating EGFR mediated diseases.  The claimed invention and co-pending application Heymach ‘012 are rendered obvious over another as the claimed invention teaches the use of a broad genus of a compound of Formula (I), composition thereof, and a method of treating EGFR-mediated disease such as cancer utilizing a compound of Formula (I) whereas Heymach ‘012 teaches a method of treating cancer comprising administering an effective amount of a subgenus of compound that is poziotinib to a subject.  Given that poziotinib is encompassed by Formula (I), the examiner maintains that such compound anticipates (i.e. compound) and/or renders obvious the instant invention.  Thus, the aforementioned claims of the 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicant(s) regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 10 is ejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Firstly, claim 10 recites that m is 1 and n is 3 and yet independent claim 1 upon which such claim depend from teaches that m and n are independently chosen from 1 
As a result of the above inconsistencies, the aforementioned claim is unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 recites the same proviso that is already recited in independent claim 1.  Since claim 2 already carries the limitation of claim 1, the recitation in claim 2 is not considered further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 34-35 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 34-35 recite the limitation "the administration" in claims 34 and 35, lines 1-2.  Specifically, the claims contains no earlier recitation or limitation of said terms and where it would be unclear as to what element the limitation was making reference. As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 14, 17-19, 23, and 31-35 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (U.S. 2010/0179120 A1).
Lee et al. teach novel amide derivatives and pharmaceutically acceptable salt thereof, and pharmaceutical composition comprising said compounds which effectively inhibits the growth of cancer cells induced by the overexpression of an epidermal 
Importantly, Lee et al. teach various compounds that anticipate instant formula I including example 1:
    PNG
    media_image1.png
    238
    458
    media_image1.png
    Greyscale

wherein A1 is N; A3 is CR3 wherein R3 is H; A2 is CR2 wherein R2 is alkoxy or methoxy; Ar1 is an aryl group substituted with three R5 groups wherein each R5 is a halogen or F, Cl, and F; Y1 is O; m is 2 and n is 1; and RA, RB, and RC are H (see pg. 28, table 1; instant claims 1-2, 6, 17-19, and 31-35).   Lee et al. also teach example 25:

    PNG
    media_image2.png
    235
    495
    media_image2.png
    Greyscale

wherein A1 is N; A3 is CR3 wherein R3 is H; A2 is CR2 wherein R2 is alkoxy or methoxy; Ar1 is an aryl substituted by two R5 groups selected from halogen or F and Cl; Y1 is O; m is 1 and n is 1; and RA, RB, and RC are H (see pg. 33, example 23; instant claims 1-2; 6, 8, 14, 17-19, and 31-35).  Finally, Lee et al. teach compound 44 that anticipates instant claim 1:

    PNG
    media_image3.png
    262
    518
    media_image3.png
    Greyscale

wherein A1 is N; A3 is CR3 wherein R3 is H; A2 is CR2 wherein R2 is alkoxy or methoxy; Ar1 is an aryl substituted by two R5 groups selected from halogen or Cl; Y1 is O;  m is 2 and n is 2; and RA, RB, and RC are H (see pg. 33, example 23; instant claims 1-3; 6, 9, 23 (anticipates instant compound 5 on pg. 9), and 31-35).


.

Claim(s) 1-2, 7-8, 14, 18-19, and 31-35 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xiao et al. (U.S. 9,725,439 B2).

Xiao et al. teach compounds of formula (I) that are quinoline derivatives, pharmaceutical composition comprising said compounds and a method of preparing said compounds for curing and/or preventing tumors wherein said compounds can prevent EGFR phosphorylation and produce high anti-tumor activity (see abstract and col. 2, lines 14-18).  Xiao et al. teach compounds and salts of formula (I) and include:

    PNG
    media_image4.png
    298
    475
    media_image4.png
    Greyscale

wherein said compound anticipates instant Formula (I) wherein A1 is N; Ar1 is an aryl substituted with two R5 wherein R5 are halogen or Cl and F; A3 is C-R3 wherein R3 is H; A2 is C-R2 and R2 is alkoxy or methoxy; Y1 is N; m is 1 and n is 1; RA, RB, and RC are H (see col. 4, lines 5-10, compound E1).  Additionally, Xiao et al. teach pharmaceutical compositions with acceptable carriers wherein the composition is in the form of liquid, tablets, pills, capsules, injections, gels, and/or aerosol (see col. 13, lines 
Accordingly, the teachings of Lee et al. anticipate claims 1-2, 7-8, 14, 18-19, and 31-35.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 11-12, 16-17, 23-24, 31, and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (WO 2019/165003 A1).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Zhang et al. teach quinoline compounds useful as kinase inhibitors and that has protein kinase inhibitory activities and useful in the treatment of protein kinases 

    PNG
    media_image5.png
    222
    479
    media_image5.png
    Greyscale

wherein p is 1 or 2 or 3 and R1 is H, F, Cl, CF3, or alkyl; A1 is C-R1 wherein R1 is CN; A2 is R2 or OR4 wherein R4 is C1-C6 alkyl; A2 is C-R2 wherein R2 is H; Y is O and N; m is 0 and n is 1; so an azetidine ring and R3 is H (see pgs. 2-3).  Said compound render obvious applicant’s invention and meets the instant proviso.  Additionally, Zhang et al. teach the use of said compounds in pharmaceutical composition comprising a compound of Formula (I) and a pharmaceutically acceptable carrier and wherein Zhang et al. teach methods for regulating the kinase signaling transduction (see pg. 3 and pgs. 5 and 18-19).  Additionally, Zhang et al. teach methods of treating EGFR kinases mediated disorder and cancers comprising administering said compounds (see pg. 6).  Additionally, Zhang et al. teach inhibition of kinase such as EGFR (see paragraph 101 and table A).  Additionally, Zhang et al. teach the use of the compounds of the invention in inhibiting cancer cell proliferation (see paragraph 0104 and table B(.  

	Zhang et al. does not specifically teach the compounds of claim 23.  Additionally, Zhang et al. do not specifically teach that cancer is an EGFR-mediated disease or disorder. 


	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the compounds of Zhang et al. to treat cancer and EGFR kinase mediated diseases since Zhang et al. teach treatment of cancer cells and inhibition of EGFR utilizing the compounds of the invention.  provided by Berg to arrive at the method of applicant since Ahmad et al. in view of Berg essentially teaches a method of treating diaper rash using a semi-solid composition (i.e. cream or lotion) of Nigella L. sativa.  Given the teachings of Zhang, one of ordinary skill would have been motivated to compounds of Zhang et al. with the reasonable  expectation of providing a composition that is not only effective in treating EGFR mediated diseases such as cancer but also effective in inhibiting EGFR kinase.  

		Objections

Claims 5, 13, 15, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/18/2021